                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 1 of 25 Page ID #:597



                                               1   R. Joseph Trojan, CA Bar No. 137,067
                                                                                           STEPHEN D. MILBRATH (pro hac
                                               2   trojan@trojanlawoffices.com             vice)
                                                   Dylan C. Dang, CA Bar No. 223,455       smilbrath@byrdcampbell.com
                                               3                                           BYRD CAMPBELL, P.A.
                                                   dang@trojanlawoffices.com               180 N. Park Avenue, Suite 2A
                                               4   Francis Wong, CA Bar No. 284,946        Winter Park, FL, 32789
                                                                                           Telephone: (407) 392-2285
                                                   wong@trojanlawoffices.com               Facsimile: (407) 392-2286
                                               5   TROJAN LAW OFFICES
                                               6   9250 Wilshire Blvd., Suite 325
                                                                                  Attorneys for Defendants and Third-
                                                   Beverly Hills, CA 90212
                                               7                                  Party Plaintiff,
                                                   Telephone: 310-777-8399        OMNIVERSE ONE WORLD
                                               8   Facsimile: 310-777-8348        TELEVISION, INC. and JASON M.
                                                                                  DEMEO
                                               9                  UNITED STATES DISTRICT COURT
                                                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                              10
                                              11   PARAMOUNT PICTURES
                                                                                          CASE NO. 2:19-cv-01156-MFW-ASx
                                                   CORPORATION; COLUMBIA
                                              12   PICTURES INDUSTRIES, INC.;             THIRD-PARTY PLAINTIFF
                                                   DISNEY ENTERPRISES, INC.;              OMNIVERSE ONE WORLD
TROJAN LA W OFFI CES




                                              13
                                                                                          TELEVISION, INC.’S
                                                   TWENTIETH CENTURY FOX FILM             MEMORANDUM OF POINTS AND
                       B EV ERLY H I LLS




                                              14
                                                   CORPORATION; WARNER BROS               AUTHORITIES IN SUPPORT OF ITS
                                              15   ENTERTAINMENT, INC.;                   MOTION FOR DEFAULT
                                                                                          JUDGMENT AGAINST THIRD-
                                                   UNIVERSAL CITY STUDIOS                 PARTY DEFENDANT HOVSAT, INC.
                                              16
                                                   PRODUCTIONS LLLP;
                                              17   UNIVERSAL TELEVISION LLC;
                                                                                          Date: February 24, 2020
                                                   and UNIVERSAL CONTENT                  Time: 11:30 am
                                              18
                                                   PRODUCTIONS LLC,                       Courtroom 5A
                                              19                  Plaintiffs,
                                                        v.                                Judge: Hon. Michael W. Fitzgerald
                                              20
                                                   OMNIVERSE ONE WORLD
                                              21   TELEVISION, INC.; JASON M.
                                                   DEMEO,
                                              22                 Defendants.
                                              23
                                                   OMNIVERSE ONE WORLD
                                              24   TELEVISION, INC.,
                                                        Third-Party Plaintiff,
                                              25     v.
                                                   HovSat, Inc.; Shant Hovnanian; and
                                              26   DOES 1-10, inclusive,

                                              27         Third-Party Defendants.

                                              28
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 2 of 25 Page ID #:598



                                               1                                                Table of Contents
                                               2                                                                                                                   PAGE
                                               3   I.       INTRODUCTION ........................................................................................ 1
                                               4
                                                   II.      STATEMENT OF FACTS ........................................................................... 2
                                               5

                                               6   III.     ARGUMENT ............................................................................................... 5

                                               7            A.      Legal Standard for Granting Default Judgment ................................... 5
                                               8
                                                            B.      Third-Party Plaintiff is Entitled to Default Judgment on
                                               9                    Balancing the Eitel Factors for Default Judgment ............................... 5
                                              10
                                                                    1.       Possibility of Prejudice to Omniverse ....................................... 6
                                              11
                                              12                    2.       Merits of Omniverse’s Substantive Claim and
                                                                             Sufficiency of the Third-Party Complaint ................................. 7
TROJAN LA W OFFI CES




                                              13
                                                                             a.       Breach of Contract (Count 2 of TPC).............................. 7
                       B EV ERLY H I LLS




                                              14
                                              15                             b.       Negligent Misrepresentation (Count 3 of
                                              16                                      TPC) ............................................................................... 8
                                              17                             c.       Fraudulent Misrepresentation (Count 4 of
                                              18                                      TPC) ............................................................................... 9
                                              19                             d.       Breach of Implied Warranty of Title and
                                              20                                      Against Infringement (Count 5 of TPC) ........................ 10
                                              21
                                                                             e.       Breach of Implied Covenant of Good Faith
                                              22                                      and Fair Dealing (Count 6 of TPC) ............................... 12
                                              23
                                                                    3.       Sum of Money at Stake ........................................................... 13
                                              24
                                                                    4.       Possibility of Dispute Concerning Material Facts ................... 13
                                              25
                                              26                    5.       Possibility of Excusable Neglect by HovSat ........................... 14
                                              27
                                              28        MOTION FOR DEFAULT JUDGMENT

                                                                                                             -i-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 3 of 25 Page ID #:599



                                               1         C.      Requested Remedies ......................................................................... 15
                                               2
                                                                 1.       Omniverse is Entitled to Damages from HovSat
                                               3                          Equaling the Amount of Judgment Entered Against
                                               4                          Omniverse in the Above-Captioned Matter ............................. 15

                                               5   IV.   CONCLUSION .......................................................................................... 17
                                               6
                                               7
                                               8
                                               9

                                              10
                                              11
                                              12
TROJAN LA W OFFI CES




                                              13
                       B EV ERLY H I LLS




                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28    MOTION FOR DEFAULT JUDGMENT

                                                                                                       -ii-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 4 of 25 Page ID #:600



                                               1

                                               2                                              Table of Authorities

                                               3   Cases                                                                                                      PAGE(S)
                                               4   Apollo Capital Fund, LLC v. Roth Capital Partners, LLC,
                                               5         158 Cal.App.4th 226, 70 Cal.Rptr.3d 199 (2007) .......................................... 8

                                               6   Croeni v. Goldstein,
                                               7        21 Cal.App.4th 754, 26 Cal.Rptr.2d 412 (1994)............................................ 9

                                               8   E.D.C. Techs., Inc. v. Seidel,
                                               9        216 F. Supp 3d 1012 (N.D. Cal. 2016).......................................................... 7
                                              10   Eitel v. McCool,
                                              11          782 F.2d 1470 (9th Cir. 1986)....................................................................... 5
                                              12   Freligh v. Roc Asset Sols., LLC,
                                                         2016 WL 3748723 (N.D. Cal. June 8, 2016) (slip copy),
TROJAN LA W OFFI CES




                                              13
                                                         report and recommendation adopted, 2016 WL 3747616 (N.D.
                       B EV ERLY H I LLS




                                              14         Cal. July 11, 2016) ........................................................................................ 7
                                              15
                                                   Geddes v. United Financial Group,
                                              16        559 F.2d 557 (9th Cir. 1977)......................................................................... 5
                                              17
                                                   Las Palmas Assocs. v. Las Palmas Ctr. Assocs.,
                                              18         235 Cal. App. 3d 1220 (Ct. App. 1991) ...................................................... 15
                                              19
                                                   Pepsico, Inc. v. Cal. Sec. Cans,
                                              20
                                                         238 F.Supp.2d 1172 (C.D. Cal. 2002) ......................................................... 13
                                              21
                                                   Philip Morris USA, Inc. v. Castworld Products, Inc.,
                                              22
                                                          219 F.R.D. 494 (C.D. Cal. 2003) ................................................ 7, 13, 14, 15
                                              23
                                                   Small v. Fritz Cos., Inc.,
                                              24
                                                         30 Cal.4th 167, 132 Cal.Rptr.2d 490, 65 P.3d 1255 (2003) ........................... 9
                                              25
                                                   Slater v. Blackwood,
                                              26
                                                          15 Cal. 3d 791, 795 (1975) ......................................................................... 16
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                                            -iii-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 5 of 25 Page ID #:601



                                               1   Speirs v. BlueFire Ethanol Fuels, Inc.,
                                               2         243 Cal. App. 4th 969 (2015)................................................................ 15, 16

                                               3   Tavaglione v. Billings.,
                                               4        4 Cal. 4th 1150, 1158 (1993),
                                                        as modified (Apr. 28, 1993) ........................................................................ 16
                                               5

                                               6   TeleVideo Sys., Inc. v. Heidenthal,
                                                         826 F.2d 915 (9th Cir. 1987)................................................................... 5, 13
                                               7
                                               8   UMG Recordings, Inc. v. Glob. Eagle Entm’t, Inc.,
                                                       117 F. Supp. 3d 1092 (C.D. Cal. 2015) ..................................................... 8, 9
                                               9

                                              10   Wilson v. 21st Century Ins. Co.,
                                                         42 Cal. 4th 713, 171 P.3d 1082 (2007),
                                              11         as modified (Dec. 19, 2007) ........................................................................ 12
                                              12
                                                   Codes, Rules, & Statutes                                                                                   PAGE(S)
TROJAN LA W OFFI CES




                                              13
                                                   Cal. Civ. Code § 1709 (West) ............................................................................... 16
                       B EV ERLY H I LLS




                                              14
                                              15   Cal. Civ. Code § 3300 (West) ............................................................................... 15
                                              16   Federal Rule of Civil Procedure 55 ................................................................. 1, 2, 5
                                              17
                                                   Local Rule 55-1 .................................................................................................. 1, 2
                                              18
                                              19   Uniform Commercial Code § 1-304 .................................................................. 7, 12
                                              20
                                                   Uniform Commercial Code § 2-312 ............................................................. 7, 10-11
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                                             -iv-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 6 of 25 Page ID #:602



                                               1
                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
                                               2
                                                            Pursuant to Rule 55(b) of the Federal Rules of Civil Procedure and Local Rule
                                               3
                                                   55-1, Third-Party Plaintiff Omniverse One World Television, Inc. (“Omniverse”)
                                               4
                                                   hereby applies to the Court for Default Judgment against Third-Party Defendant
                                               5
                                                   HovSat, Inc. (“HovSat”).
                                               6
                                                   I.       INTRODUCTION
                                               7
                                                            On September 25, 2019, Third-Party Plaintiff Omniverse filed a Third-Party
                                               8
                                                   Complaint in the above-captioned action against Third-Party Defendant HovSat for
                                               9
                                                   common law indemnification, breach of contract, negligent misrepresentation,
                                              10
                                                   fraudulent misrepresentation, breach of implied warranty of title and against
                                              11
                                                   infringement, and breach of implied covenant of good faith and fair dealing. (See
                                              12
                                                   Dkt. #48 (“TPC.”).) Omniverse successfully served the current registered agent for
TROJAN LA W OFFI CES




                                              13
                                                   HovSat, Mr. Arthur P. Havinghorst II, Esq., with the summons and TPC on October
                       B EV ERLY H I LLS




                                              14
                                                   9, 2019. (See Dkt. #56.) HovSat’s response to the TPC was due on or before October
                                              15
                                                   30, 2019. (See id.)
                                              16
                                                            HovSat has not responded to the TPC, has not appeared before the Court, nor
                                              17
                                                   attempted to seek an extension of time to respond to the TPC. (See Declaration of R.
                                              18
                                                   Joseph Trojan (“Trojan Decl.”), ¶ 5.) The only response received on behalf of HovSat
                                              19
                                                   was a letter from Mr. Havinghorst, which was filed with the Court on November 12,
                                              20
                                                   2019, nearly two weeks after the response to the TPC was due. (See Dkt. #59.)
                                              21
                                                            In Mr. Havinghorst’s letter, Mr. Havinghorst claims without support that he is
                                              22
                                                   not the current registered agent for HovSat. (See id.) Yet, Mr. Havinghorst was at
                                              23
                                                   the time of service, and still was at the time of entry of default by the Clerk, the
                                              24
                                                   registered agent of process for HovSat. (See Dkt. #68, Exhibit 2; see also Dkt. #70.)
                                              25
                                                   In fact, as of January 23, 2020, Mr. Havinghorst is still the registered agent for HovSat.
                                              26
                                                   (See Trojan Decl. at ¶ 4, Ex. 1.) While Mr. Havinghorst may claim he is not the
                                              27
                                              28        MOTION FOR DEFAULT JUDGMENT

                                                                                              -1-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 7 of 25 Page ID #:603



                                               1
                                                   current agent for HovSat, he has continually failed to resign as the registered agent,
                                               2
                                                   and thus service upon him was proper.
                                               3
                                                         Pursuant to the applicable New Jersey Corporate Statutes, Mr. Havinghorst is
                                               4
                                                   still the proper agent of process for HovSat because he has not notified the New Jersey
                                               5
                                                   Secretary of State of his resignation. (See Dkt. #68.) Additionally, HovSat may still
                                               6
                                                   be sued under the Corporate Status of New Jersey while their certificate of
                                               7
                                                   incorporation is revoked. (See id.) As such, HovSat was properly served, and has
                                               8
                                                   failed to timely answer the Compliant. (See id.) Consequently, pursuant to Rule 55(a)
                                               9
                                                   of the Federal Rules of Civil Procedure, the default against HovSat was entered by
                                              10
                                                   the Clerk on December 27, 2019 upon Omniverse’s application for entry of default
                                              11
                                                   against HovSat. (See Dkt. #70.)
                                              12
                                                         Omniverse has satisfied the requirements of Rule 55(b) of the Federal Rules of
TROJAN LA W OFFI CES




                                              13
                                                   Civil Procedure and Local Rule 55-1 for default judgment and respectfully requests
                       B EV ERLY H I LLS




                                              14
                                                   that the Court grant Omniverse’s Motion for Default Judgment against HovSat for
                                              15
                                                   $50,000,000 in the amount of the judgment granted against Omniverse in the above-
                                              16
                                                   captioned action. (See Dkt. #63.)
                                              17
                                                   II.   STATEMENT OF FACTS
                                              18
                                                         HovSat is a cable operator company that delivered cable services to multi-
                                              19
                                                   dwelling units, and operated a headend located in New Jersey for its cable operations.
                                              20
                                                   (See TPC (Dkt. #48), ¶ 9.) HovSat is owned and controlled by Shant Hovnanian.
                                              21
                                                   (Id.) Omniverse, and its CEO, Jason DeMeo, negotiated a Joint Venture Agreement
                                              22
                                                   (“JVA”) with HovSat on November 1, 2017. (Id. at ¶ 11.) The JVA was executed
                                              23
                                                   by Omniverse and HovSat, respectively by Jason DeMeo and Shant Hovnanian. (Id.,
                                              24
                                                   see also id. at Exhibit 2.)
                                              25
                                                         Under the JVA, Omniverse launched an innovative new television streaming
                                              26
                                                   service for distributing television programming to serve underserved and low-income
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                             -2-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 8 of 25 Page ID #:604



                                               1
                                                   residential and multi-dwelling residential subscribers.         (See TCP, ¶ 12.)       The
                                               2
                                                   television programming received by Omniverse was represented to be under contract
                                               3
                                                   by HovSat. (Id.)     The venture later expanded to non-local residential subscribers
                                               4
                                                   who were customers of various companies that had affiliated relationships. (Id.)
                                               5
                                                          The JVA provided that HovSat and Omniverse and their appropriate affiliates
                                               6
                                                   would distribute television programming using a proprietary media streaming
                                               7
                                                   platform. (Id. at ¶ 13.) HovSat had represented to Omniverse that HovSat had
                                               8
                                                   acquired the proper copyright licenses through an agreement between HovSat and
                                               9
                                                   DirecTV. (Id.)
                                              10
                                                          According to the JVA, HovSat (referred to as HSAT in the JVA), “will provide
                                              11
                                                   the joint venture with a co-location agreement for access to the content and
                                              12
                                                   technology located HSAT’s Data Center facility co-located in the building receiving
TROJAN LA W OFFI CES




                                              13
                                                   HSAT’s licensed programming, and have access to HSAT’s standard programming
                       B EV ERLY H I LLS




                                              14
                                                   available during this trial period.” (Id. at ¶ 14, see also id. at Exhibit 2.) Additionally,
                                              15
                                                   “OMNIVERSE ONE WORLD TELEVISION, INC., as a developer of media
                                              16
                                                   streaming technology will contribute their software, media streaming, and media
                                              17
                                                   platform management capabilities together with existing relationships with media
                                              18
                                                   streaming partners and subscriber acquisition partners.” (Id. at ¶ 15, see also id. at
                                              19
                                                   Exhibit 2.)
                                              20
                                                          Therefore, under the JVA, HovSat would provide its licensed content and a co-
                                              21
                                                   location agreement for access to the licensed content, while Omniverse would
                                              22
                                                   provide the technical infrastructure and media platform to re-market HovSat’s
                                              23
                                                   content. (Id. at ¶ 16.) HovSat represented before and after the JVA that (1) HovSat
                                              24
                                                   had licensed content for Omniverse to re-market and (2) HovSat’s licensed content
                                              25
                                                   arose out of HovSat’s contract with DirecTV. (Id.) Omniverse would have never
                                              26
                                                   entered into a contract in which the content it was re-marketing was illegal or
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                                -3-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 9 of 25 Page ID #:605



                                               1
                                                   otherwise violating the copyrights of the rights holders. (Id.)
                                               2
                                                         HovSat additionally entered into a Co-Location Agreement (“CLA”), dated
                                               3
                                                   September 1, 2014, for access to the content and technology. (Id. at ¶ 17, see also id.
                                               4
                                                   at Exhibit 3.) Under the CLA, HovSat provided equipment and infrastructure at a
                                               5
                                                   data center in New Jersey. (Id.) The CLA describes the data center facility as
                                               6
                                                   “operated and controlled by Hovsat, and at which Hovsat shall provide the majority
                                               7
                                                   of Services.” (Id.)
                                               8
                                                         Omniverse believed it was marketing media delivery services through the JVA,
                                               9
                                                   and believed that HovSat was licensed to distribute live TV under a distribution
                                              10
                                                   agreement between HovSat and DirecTV. (Id. at ¶ 20.) Omniverse understood that
                                              11
                                                   DirecTV held the right to distribute and sub-distribute content by way of DirecTV’s
                                              12
                                                   distribution agreement with television networks and movies studios. (Id. at ¶ 21.)
TROJAN LA W OFFI CES




                                              13
                                                         Omniverse paid substantial monthly sums, including licensing fees, to HovSat
                       B EV ERLY H I LLS




                                              14
                                                   for years. (Id. at ¶ 24.) These payments ranged from approximately $9,000 to over
                                              15
                                                   $46,000. (Id.) Omniverse made these payments under the belief and understanding
                                              16
                                                   that these payments were for HovSat’s copyright licenses through its agreement with
                                              17
                                                   DirecTV.    (Id.)     Omniverse believed that DirecTV, in turn, was receiving the
                                              18
                                                   appropriate fees from HovSat. (Id.) HovSat understood that Omniverse’s payments
                                              19
                                                   were for licensing fees for Omniverse to lawfully re-market copyrighted content
                                              20
                                                   through internet streaming distribution. (Id. at ¶ 25.) Investors in Omniverse
                                              21
                                                   advanced millions of dollars to Omniverse to purchase equipment and infrastructure
                                              22
                                                   based upon HovSat’s representation that a contractual relationship for copyrighted
                                              23
                                                   content existed between HovSat and DirecTV. (Id. at ¶ 27.) Furthermore, Omniverse
                                              24
                                                   believed said licenses allowed Omniverse to operate as previously described in full
                                              25
                                                   compliance with the law. (Id.)
                                              26
                                                         Omniverse’s equipment was upgraded with DirecTV equipment in
                                              27
                                              28    MOTION FOR DEFAULT JUDGMENT

                                                                                             -4-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 10 of 25 Page ID #:606



                                               1
                                                   approximately November, 2018. (Id. at ¶ 30.) Shant Hovnanian represented in
                                               2
                                                   emails that he was in communications with DirecTV to upgrade the equipment at the
                                               3
                                                   headend location in New Jersey. (Id.) These emails Omniverse relied on further
                                               4
                                                   indicate that HovSat had a licensing relationship with DirecTV. (Id.)
                                               5
                                                          As a result of a subpoena to DirecTV in this case, Omniverse learned that
                                               6
                                                   HovSat had not been paying DirecTV the license fees. (Id. at ¶ 34.) As a result,
                                               7
                                                   Omniverse management directed the cessation of all streaming services to residential
                                               8
                                                   subscribers, effective May 31, 2019. (Id. at ¶ 35.)
                                               9
                                                   III.   ARGUMENT
                                              10
                                                          A.     Legal Standard for Granting Default Judgment
                                              11
                                                          FRCP 55(b)(2) authorizes the Court on application to enter a default judgment
                                              12
                                                   against a defendant provided the Clerk has entered the defendant’s default under
TROJAN LA W OFFI CES




                                              13
                                                   FRCP 55(a).
                       B EV ERLY H I LLS




                                              14
                                                          The Ninth Circuit has instructed that a district court may consider the following
                                              15
                                                   factors in exercising its discretion to award a default judgment: (1) the possibility of
                                              16
                                                   prejudice to the plaintiff, (2) the merits of plaintiff’s substantive claim, (3) the
                                              17
                                                   sufficiency of the complaint, (4) the sum of money at stake in the action; (5) the
                                              18
                                                   possibility of a dispute concerning material facts, (6) whether the default was due to
                                              19
                                                   excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil
                                              20
                                                   Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-
                                              21
                                                   72 (9th Cir. 1986).
                                              22
                                                          In applying this discretionary standard, the factual allegations contained in the
                                              23
                                                   complaint are deemed to be true except those relating to the amount of damages.
                                              24
                                                   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (citing
                                              25
                                                   Geddes v. United Financial Group, 559 F.2d 557, 560 (9th Cir. 1977)).
                                              26
                                                          B.     Third-Party Plaintiff is Entitled to Default Judgment on Balancing
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                              -5-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 11 of 25 Page ID #:607



                                               1
                                                               the Eitel Factors for Default Judgment
                                               2
                                                         On balancing the above factors, it is clear that Third-Party Plaintiff Omniverse
                                               3
                                                   is entitled to default judgment and this Court must enter default judgment against
                                               4
                                                   Third-Party Defendant HovSat in this action.
                                               5
                                                               1.     Possibility of Prejudice to Omniverse
                                               6
                                                         Omniverse would be severely prejudiced if the default judgment is not entered
                                               7
                                                   against HovSat. HovSat is the party responsible for the copyright infringement
                                               8
                                                   alleged by the Plaintiffs by way of misrepresenting to Omniverse that HovSat actually
                                               9
                                                   received a license to distribute the copyrighted content through agreements with
                                              10
                                                   DirecTV. (See TPC at ¶¶ 13, 16, 27-35.) Due to HovSat’s misrepresentations and
                                              11
                                                   fraudulent claims regarding licensing the copyrighted material, Omniverse was
                                              12
                                                   forced to wind up business, and stipulate to a $50,000,000 judgment against
TROJAN LA W OFFI CES




                                              13
                                                   Omniverse. (See id. at ¶¶ 35-37; see also Dkt. #63.) This legal liability was caused
                       B EV ERLY H I LLS




                                              14
                                                   by the misrepresentations of HovSat. Permitting HovSat to escape liability for their
                                              15
                                                   primary role is causing injury to Plaintiffs would greatly prejudice Omniverse.
                                              16
                                                         Omniverse successfully served the registered agent of HovSat in line with the
                                              17
                                                   Federal Rules of Civil Procedure, and HovSat’s registered agent accepted service on
                                              18
                                                   behalf of HovSat. (See Dkt. #56-1.) Yet, HovSat still failed to answer the TPC or
                                              19
                                                   request the court for an extension of time. (See Trojan Decl. at ¶ 5.) The only
                                              20
                                                   attempted communication was a letter Mr. Havinghorst filed with the Court nearly
                                              21
                                                   two weeks after the Answer was due, claiming without support that he was no longer
                                              22
                                                   the registered agent of HovSat and therefore service was improper. (See Dkt. 59.)
                                              23
                                                   However, Mr. Havinghorst did not follow proper procedure to withdraw as registered
                                              24
                                                   agent. (See Dkt. #68, p. 2.) Additionally, Mr. Havinghorst has still not withdrawn
                                              25
                                                   as the registered agent of HovSat, as indicated by the recent entity status report
                                              26
                                                   obtained from the New Jersey Secretary of State. (See Trojan Decl. at ¶ 4, Ex. 1).
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                            -6-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 12 of 25 Page ID #:608



                                               1
                                                   Omniverse will be left with no recourse for their injuries caused by HovSat’s
                                               2
                                                   fraudulent representations and failure to honor their agreements. See Freligh v. Roc
                                               3
                                                   Asset Sols., LLC, 2016 WL 3748723, at *4 (N.D. Cal. June 8, 2016) (slip copy),
                                               4
                                                   report and recommendation adopted, 2016 WL 3747616 (N.D. Cal. July 11, 2016)
                                               5
                                                   (“[P]rejudice exists where denying the requested default judgment would leave the
                                               6
                                                   plaintiff without a proper remedy.”). Clearly, such an outcome would be severely
                                               7
                                                   prejudicial to Omniverse, and thus, this Eitel factor supports a default judgment
                                               8
                                                   against HovSat.
                                               9
                                                                2.    Merits of Omniverse’s Substantive Claim and Sufficiency of
                                              10
                                                                      the Third-Party Complaint
                                              11
                                                         Omniverse has set forth well-pleaded allegations in their Third-Party
                                              12
                                                   Complaint, which has listed all the essential facts and elements as to each of the
TROJAN LA W OFFI CES




                                              13
                                                   following causes of action against HovSat: (1) Breach of Contract; (2) Negligent
                       B EV ERLY H I LLS




                                              14
                                                   Misrepresentation; (3) Fraudulent Misrepresentation; (4) Breach of Implied Warranty
                                              15
                                                   of Title and Against Infringement under UCC § 2-312; and (5) Breach of Implied
                                              16
                                                   Covenant of Good Faith and Fair Dealing under UCC § 1-304. As HovSat’s failure
                                              17
                                                   to answer Omniverse’s TPC constitutes an admission as to the allegations contained
                                              18
                                                   in the TPC, the Court must accept these allegations as true. Philip Morris USA, Inc.
                                              19
                                                   v. Castworld Products, Inc., 219 F.R.D. 494, 500 (C.D. Cal. 2003). Accordingly, the
                                              20
                                                   second and third Eitel factors, also favor entry of default judgment against HovSat.
                                              21
                                                                      a.     Breach of Contract (Count 2 of TPC)
                                              22
                                                         With respect to Count 2, to prevail on a breach of contract claim, Omniverse
                                              23
                                                   must prove that (1) a contract exists, (2) plaintiff performance or plaintiff’s
                                              24
                                                   nonperformance was excusable, (3) defendant breached the contract, and (4) the
                                              25
                                                   breach resulted in damages to plaintiff. See E.D.C. Techs., Inc. v. Seidel, 216 F. Supp
                                              26
                                                   3d 1012, 1015 (N.D. Cal. 2016).
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                             -7-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 13 of 25 Page ID #:609



                                               1
                                                         Omniverse’s TPC properly alleges the necessary elements for a cause of action
                                               2
                                                   for breach of contract. The TPC identifies the existence of a contract, namely, the
                                               3
                                                   JVA and CLA (together, the “Contract”). (See TPC, ¶¶ 11, 13, 16, 51-52.) The TPC
                                               4
                                                   shows that Omniverse performed its obligations under the Contract, and therefore
                                               5
                                                   performed their part of the agreement. (See id. at ¶¶ 20-26, 53-54.) HovSat breached
                                               6
                                                   the Contract by not obtaining the proper licenses to distribute the copyrighted
                                               7
                                                   material and by fraudulently representing to Omniverse that HovSat did in fact
                                               8
                                                   license these rights. (See id. at ¶¶ 27-30, 32-34, 55-56.)
                                               9
                                                         Omniverse was clearly damaged as a result of this breach, including the
                                              10
                                                   $50,000,000 in liability to Plaintiffs for copyright infringement. (See id. at ¶¶ 24, 57;
                                              11
                                                   see also Dkt. #63.) Therefore, Omniverse has successfully proven that HovSat
                                              12
                                                   breached its Contract with Omniverse.
TROJAN LA W OFFI CES




                                              13
                                                                       b.     Negligent Misrepresentation (Count 3 of TPC)
                       B EV ERLY H I LLS




                                              14
                                                         With respect to Count 3, to prevail on a negligent misrepresentation claim,
                                              15
                                                   Omniverse must prove that HovSat (1) made a misrepresentation of a past or existing
                                              16
                                                   material fact, (2) without reasonable ground for believing it to be true, (3) with intent
                                              17
                                                   to induce another’s reliance on the fact misrepresented, (4) justifiable reliance on the
                                              18
                                                   misrepresentation, and (5) resulting damages. See UMG Recordings, Inc. v. Glob.
                                              19
                                                   Eagle Entm’t, Inc., 117 F. Supp. 3d 1092, 1111 (C.D. Cal. 2015) (citing Apollo
                                              20
                                                   Capital Fund, LLC v. Roth Capital Partners, LLC, 158 Cal.App.4th 226, 243, 70
                                              21
                                                   Cal.Rptr.3d 199 (2007)).
                                              22
                                                         Here, Omniverse’s TPC properly alleges sufficient facts to prove the elements
                                              23
                                                   of a negligent misrepresentation claim. First, it is clear from the TPC that HovSat
                                              24
                                                   made a misrepresentation of a material fact, namely, that HovSat had acquired the
                                              25
                                                   proper copyright licenses from DirecTV to distribute the copyrighted content. (See
                                              26
                                                   TPC, ¶¶ 13-14, 16, 19-25, 58-63.) HovSat intended for Omniverse to rely upon the
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                              -8-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 14 of 25 Page ID #:610



                                               1
                                                   misrepresented material facts to induce Omniverse to enter into the Contract with
                                               2
                                                   HovSat, and make monthly payments for the licensing fees. (See id. at ¶¶ 13, 16, 20-
                                               3
                                                   25, 65-66.)    Omniverse was justified in relying on this misrepresentation, as
                                               4
                                                   Omniverse and its investors communicated with HovSat and HovSat’s owner on
                                               5
                                                   multiple occasions to confirm the existence of a valid license agreement between
                                               6
                                                   HovSat and DirecTV, to which HovSat repeatedly confirmed. (See id. at ¶¶ 27-30,
                                               7
                                                   32-34, 67.)
                                               8
                                                         Lastly, Omniverse was clearly damaged as a result of these misrepresentations
                                               9
                                                   in the form of the $50,000,000 in liability to Plaintiffs for copyright infringement.
                                              10
                                                   (See id. at ¶¶ 24, 67; see also Dkt. #63.) Thus, in light of these facts, Omniverse has
                                              11
                                                   successfully proven that HovSat made negligent misrepresentations to Omniverse,
                                              12
                                                   and default judgment on this count is therefore proper.
TROJAN LA W OFFI CES




                                              13
                                                                       c.     Fraudulent Misrepresentation (Count 4 of TPC)
                       B EV ERLY H I LLS




                                              14
                                                         With respect to Count 4, to prevail on a fraudulent misrepresentation claim,
                                              15
                                                   Omniverse must prove that HovSat made (1) a knowingly false representation or
                                              16
                                                   fraudulent omission, (2) an intent to deceive or induce reliance, (3) justifiable reliance
                                              17
                                                   by the plaintiff, and (4) resulting damages. See UMG Recordings at 1109; see e.g.
                                              18
                                                   Small v. Fritz Cos., Inc., 30 Cal.4th 167, 173, 132 Cal.Rptr.2d 490, 65 P.3d 1255
                                              19
                                                   (2003) (stating that in California, fraud claims have five elements: “(a)
                                              20
                                                   misrepresentation (false representation, concealment, or nondisclosure); (b)
                                              21
                                                   knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d)
                                              22
                                                   justifiable reliance; and (e) resulting damage”); Croeni v. Goldstein, 21 Cal.App.4th
                                              23
                                                   754, 758, 26 Cal.Rptr.2d 412 (1994) (“To plead a cause of action for fraud the
                                              24
                                                   plaintiff must allege (1) a knowingly false representation by the defendant, (2) an
                                              25
                                                   intent to defraud or to induce reliance, (3) justifiable reliance, and (4) resulting
                                              26
                                                   damages”).
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                               -9-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 15 of 25 Page ID #:611



                                               1
                                                         Here, Omniverse’s TPC properly alleges sufficient facts to prove the elements
                                               2
                                                   of a fraudulent misrepresentation claim.         First, it is clear that HovSat made a
                                               3
                                                   knowingly false representation regarding the alleged copyright license with DirecTV
                                               4
                                                   to distribute the copyrighted content. (See TPC, ¶¶ 13-14, 16, 19-25, 68-72.) This
                                               5
                                                   knowledge can be directly gleamed from HovSat’s multiple communications to
                                               6
                                                   ensure the monthly licensing fee payments were made, together with the lack of any
                                               7
                                                   payments, distribution agreements, or any other contracts with DirecTV as
                                               8
                                                   represented by HovSat. (See id. at ¶¶ 25, 34-35, 72.)
                                               9
                                                         HovSat intended to deceive Omniverse and induce Omniverse into relying
                                              10
                                                   upon the fraudulent misrepresentations in order to induce Omniverse to enter into the
                                              11
                                                   Contract with HovSat, and make monthly payments for the licensing fees to HovSat.
                                              12
                                                   (See id. at ¶¶ 13, 16, 20-25, 73-75.)     Omniverse was justified in relying on the
TROJAN LA W OFFI CES




                                              13
                                                   fraudulent misrepresentations, as Omniverse and its investors communicated with
                       B EV ERLY H I LLS




                                              14
                                                   HovSat and HovSat’s owner on multiple occasions to confirm the existence of a valid
                                              15
                                                   license agreement between HovSat and DirecTV, to which HovSat repeatedly
                                              16
                                                   confirmed. (See id. at ¶¶ 27-30, 32-34, 74-76.)
                                              17
                                                         Lastly, Omniverse was clearly damaged as a result of HovSat’s fraud in the
                                              18
                                                   form of the $50,000,000 in liability to Plaintiffs for copyright infringement. (See id.
                                              19
                                                   at ¶¶ 24, 76; see also Dkt. #63.) Thus, Omniverse has successfully proven that
                                              20
                                                   HovSat fraudulently misrepresented to Omniverse that it had acquired the proper
                                              21
                                                   distribution licenses for the copyrighted content. Granting default judgment based
                                              22
                                                   upon HovSat’s fraud is proper.
                                              23
                                                                      d.     Breach of Implied Warranty of Title and Against
                                              24
                                                                             Infringement (Count 5 of TPC)
                                              25
                                                         With respect to Count 5, UCC § 2-312(1) states that subject to specific
                                              26
                                                   language excluding or modifying the implied warranty, “there is in a contract for sale
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                             -10-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 16 of 25 Page ID #:612



                                               1
                                                   a warranty by the seller that (a) the title conveyed shall be good, and its transfer of
                                               2
                                                   title rightful; and (b) the goods shall be delivered free from any security interest or
                                               3
                                                   other lien or encumbrance of which the buyer at the time of contracting has on
                                               4
                                                   knowledge.” See UCC § 2-312(1). UCC § 2-312(3) states, “Unless otherwise agreed
                                               5
                                                   a seller who is a merchant regularly dealing in goods of the kind warrants that the
                                               6
                                                   goods shall be delivered free of the rightful claim of any third person by way of
                                               7
                                                   infringement or the like . . ..” UCC § 2-312(3).
                                               8
                                                          Thus, to prove that HovSat breached the implied warranty of title and against
                                               9
                                                   infringement, Omniverse must prove that the goods or services delivered by HovSat
                                              10
                                                   were not free from any encumbrance which Omniverse at the time of contracting did
                                              11
                                                   not have knowledge of, and that the goods or services delivered were not free of a
                                              12
                                                   rightful claim of any third person by way of infringement. See generally UCC § 2-
TROJAN LA W OFFI CES




                                              13
                                                   312.
                       B EV ERLY H I LLS




                                              14
                                                          Here, Omniverse has properly alleged a breach of the implied warranty of title
                                              15
                                                   against infringement in its TPC.      Omniverse, through the Contract, purchased
                                              16
                                                   HovSat’s appropriate licenses to lawfully re-market the content, which HovSat
                                              17
                                                   represented was properly licensed through licensing agreements with DirecTV. (See
                                              18
                                                   TPC, ¶¶ 16, 19-31, 80.) HovSat, as a cable operator company, was a merchant
                                              19
                                                   regularly dealing in the goods of the kind, namely, copyright content, licenses, and
                                              20
                                                   distribution of copyrighted content. (See id. at ¶¶ 9, 81.) Omniverse was sued for
                                              21
                                                   infringing the content HovSat sold to Omniverse. (See id. at ¶¶ 31, 82.)         Thus,
                                              22
                                                   HovSat failed to deliver goods to Omniverse under the contract that were free of
                                              23
                                                   encumbrance and were free of a rightful claim of a third party by way of infringement.
                                              24
                                                   (See id. at ¶¶ 31, 85.)
                                              25
                                                          Omniverse was damaged in the form of the $50,000,000 in liability to Plaintiffs
                                              26
                                                   for copyright infringement. (See id. at ¶¶ 24, 86; see also Dkt. #63.) Therefore, as
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                             -11-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 17 of 25 Page ID #:613



                                               1
                                                   Omniverse has successfully proven that HovSat breached the implied warranty of
                                               2
                                                   title and against infringement. Granting default judgment on this count is proper.
                                               3
                                                                      e.     Breach of Implied Covenant of Good Faith and Fair
                                               4
                                                                             Dealing (Count 6 of TPC)
                                               5
                                                         With respect to Count 6, under UCC § 1-304, “Every contract . . . imposes an
                                               6
                                                   obligation of good faith in its performance and enforcement.” UCC § 1-304. “The
                                               7
                                                   implied promise requires each contracting party to refrain from doing anything to
                                               8
                                                   injure the right of the other to receive the agreement’s benefits.” Wilson v. 21st
                                               9
                                                   Century Ins. Co., 42 Cal. 4th 713, 720, 171 P.3d 1082, 1086–87 (2007), as modified
                                              10
                                                   (Dec. 19, 2007). Thus, Omniverse must prove that HovSat breached the implied
                                              11
                                                   promise by doing something to injure Omniverse’s right to receive the benefits of the
                                              12
                                                   agreements between Omniverse and HovSat.
TROJAN LA W OFFI CES




                                              13
                                                         Here, it is clear from the TPC that HovSat breached the implied covenant of
                       B EV ERLY H I LLS




                                              14
                                                   good faith and fair dealing by fraudulently misrepresenting to Omniverse that HovSat
                                              15
                                                   had acquired the proper distribution licenses for the copyrighted content, thus
                                              16
                                                   breaching the Contract.    Specifically, HovSat and Omniverse entered into the
                                              17
                                                   Contract, and thus HovSat owes Omniverse the implied duty of good faith and fair
                                              18
                                                   dealing contained in the Contract. (See TPC, ¶¶ 9-17, 89-90.) HovSat breached this
                                              19
                                                   implied promise by fraudulently misrepresenting that HovSat had properly and
                                              20
                                                   validly licensed the copyrighted content at issue in the above-captioned case. (See
                                              21
                                                   id., ¶¶ 16, 19-31, 91-92.) This misrepresentation regarding the licensed content
                                              22
                                                   interfered with Omniverse’s rights to receive the benefits of the Contract by
                                              23
                                                   misleading Omniverse regarding the validity and lawfulness of distributing the
                                              24
                                                   copyrighted content. (See id., ¶ 93.)
                                              25
                                                         Omniverse suffered substantial damages as a result of HovSat’s breach,
                                              26
                                                   including the $50,000,000 in liability to Plaintiffs for copyright infringement. (See
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                            -12-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 18 of 25 Page ID #:614



                                               1
                                                   id. at ¶¶ 24, 97; see also Dkt. #63.) Thus, granting default judgment as to this count
                                               2
                                                   is proper as well.
                                               3
                                                                3.      Sum of Money at Stake
                                               4
                                                         With respect to the fourth Eitel factor, “the court must consider the amount of
                                               5
                                                   money at stake in relation to the seriousness of Defendant’s conduct. Philip Morris
                                               6
                                                   USA, Inc. v. Castworld Prod., Inc., 219 F.R.D. 494, 500 (C.D. Cal. 2003) (citing
                                               7
                                                   Pepsico, Inc. v. Cal. Sec. Cans, 238 F.Supp.2d 1172, 1176 (C.D. Cal. 2002)).
                                               8
                                                         Here, HovSat’s false representations to Omniverse that HovSat had acquired
                                               9
                                                   licenses to provide copyrighted content resulted in damages of $50,000,000. (See
                                              10
                                                   TPC at ¶¶24, 35-38, 97; see also Dkt. #63.)
                                              11
                                                         Omniverse recognizes that Omniverse itself was not authorize to stream the
                                              12
                                                   copyrighted content. (See id. at ¶ 22.) Omniverse only provided the copyrighted
TROJAN LA W OFFI CES




                                              13
                                                   content on the representation from HovSat that HovSat had the requisite licenses to
                       B EV ERLY H I LLS




                                              14
                                                   provide the copyrighted content from DirecTV. (See id. at ¶ 20.) Absent these
                                              15
                                                   representations from HovSat, Omniverse would not have provided the copyrighted
                                              16
                                                   content without authorization from the rights holders, and Plaintiffs’ lawsuit against
                                              17
                                                   Omniverse would have been unnecessary. However, Omniverse is now liable for
                                              18
                                                   $50,000,000 to Plaintiffs (see Dkt. #63), and this substantial loss is directly
                                              19
                                                   attributable to HovSat’s fraudulent conduct.
                                              20
                                                         While Omniverse recognizes this sum of money is substantial, HovSat’s
                                              21
                                                   fraudulent conduct was so severe and caused Omniverse such severe injury that
                                              22
                                                   Omniverse is entitled to this substantial monetary award. Thus, this factor favors
                                              23
                                                   entering default judgment against HovSat.
                                              24
                                                                4.      Possibility of Dispute Concerning Material Facts
                                              25
                                                         As discussed above, upon entry of default, all well-pleaded facts in the
                                              26
                                                   complaint are taken as true, except those relating to damages. TeleVideo Sys., Inc.,
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                             -13-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 19 of 25 Page ID #:615



                                               1
                                                   826 F.2d at 917-18. Here, Omniverse’s TPC provides well-pleaded arguments and
                                               2
                                                   claims alleging the facts necessary to establish each count. Furthermore, the Court
                                               3
                                                   Clerk has entered default against HovSat. (Dkt. #70.) Further, there is no dispute as
                                               4
                                                   to the material allegations of the TPC, and the likelihood that any genuine issue may
                                               5
                                                   exist is remote at best. See Philip Morris, 219 F.R.D. at 500. Thus, this factor weighs
                                               6
                                                   in favor for entry of default judgment against HovSat.
                                               7
                                                                    5.       Possibility of Excusable Neglect by HovSat
                                               8
                                                           HovSat received notice of the TPC, and Omniverse mailed a copy of the
                                               9
                                                   Application for Entry of Default and supporting documents to HovSat’s registered
                                              10
                                                   agent. (See Dkt. #56; see also Trojan Decl. at ¶ 6.) Further, HovSat’s registered
                                              11
                                                   agent of process, Mr. Havinghorst, received and accepted proper service of the TPC
                                              12
                                                   on October 9, 2019. (See Dkt. #56.) Despite this notice, HovSat failed to answer the
TROJAN LA W OFFI CES




                                              13
                                                   TPC, failed to request any form of extension, and failed to respond to Omniverse’s
                       B EV ERLY H I LLS




                                              14
                                                   Application for Entry of Default. (See Trojan Decl. at ¶ 5.) Additionally, Mr.
                                              15
                                                   Havinghorst’s letter claiming he was not the registered agent of process was filed
                                              16
                                                   with the Court nearly two weeks after the deadline to answer the TPC, even though
                                              17
                                                   he had been on notice of the TPC for over a month. (See Dkt. #59.) Accordingly,
                                              18
                                                   there is little likelihood of excusable neglect in light of the fact that HovSat was given
                                              19
                                                   notice of the pending lawsuit by its registered agent accepting service, HovSat’s
                                              20
                                                   registered agent failing to respond in any manner by the deadline to answer the TPC,
                                              21
                                                   and HovSat’s registered agent’s failure to timely claim he is not the registered agent.1
                                              22
                                                   Thus, HovSat’s default did not result from excusable neglect, but rather by choice.
                                              23
                                                   Therefore, the sixth Eitel factor weighs in favor of entering default judgment against
                                              24
                                                   HovSat as well.
                                              25
                                                   1
                                              26    As discussed above and in Omniverse’s Application for Entry of Default, Mr. Havinghorst is still the Registered
                                                   Agent of HovSat, as Mr. Havinghorst failed to follow proper procedure for resigning as agent for HovSat. (See Dkt.
                                              27   #68; see also Trojan Decl. at ¶ 4, Ex. 1.)

                                              28       MOTION FOR DEFAULT JUDGMENT

                                                                                                           -14-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 20 of 25 Page ID #:616



                                               1
                                                         C.     Requested Remedies
                                               2
                                                         Omniverse seeks damages in the amount of $50,000,000 as the amount of
                                               3
                                                   damages incurred as a result of the damages owed to Plaintiffs. This remedy is proper
                                               4
                                                   as it is included and does not differ from the relief prayed for in the TPC. See Philip
                                               5
                                                   Morris, 219 F.R.D. at 501; (See also TPC, pp. 18-19.)
                                               6
                                                                1.     Omniverse is Entitled to Damages from HovSat Equaling the
                                               7
                                                                       Amount of Judgment Entered Against Omniverse in the
                                               8
                                                                       Above-Captioned Matter
                                               9
                                                         Omniverse is entitled to damages from HovSat equaling the $50,000,000
                                              10
                                                   judgment entered against Omniverse for Plaintiffs in the above-captioned case (see
                                              11
                                                   Dkt. #63) as damages for each of the Counts as follows.
                                              12
                                                         Damages for breach of contract include direct damages. See Speirs v. BlueFire
TROJAN LA W OFFI CES




                                              13
                                                   Ethanol Fuels, Inc., 243 Cal. App. 4th 969, 989 (2015). Direct damages compensate
                       B EV ERLY H I LLS




                                              14
                                                   for the value of the promised performance, and are typically expectation damages,
                                              15
                                                   measured by what it would take to put the non-breaching party in the same position
                                              16
                                                   it would have been had the breaching party not breached the contract. See id.; see
                                              17
                                                   also Cal. Civ. Code § 3300 (West) (“For the breach of an obligation arising from
                                              18
                                                   contract, the measure of damages, except where otherwise expressly provided by this
                                              19
                                                   Code, is the amount which will compensate the party aggrieved for all the detriment
                                              20
                                                   proximately caused thereby, or which, in the ordinary course of things, would be
                                              21
                                                   likely to result therefrom.”)
                                              22
                                                         Damages for misrepresentation stem from damages sustained by the plaintiff
                                              23
                                                   which were proximately caused by the misrepresentation. See Las Palmas Assocs. v.
                                              24
                                                   Las Palmas Ctr. Assocs., 235 Cal. App. 3d 1220, 1226 (Ct. App. 1991). For fraud,
                                              25
                                                   and as stated by the California Civil Code, “one who willfully deceives another with
                                              26
                                                   intent to induce him to alter his position to his injury or risk, is liable for any damage
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                               -15-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 21 of 25 Page ID #:617



                                               1
                                                   which he thereby suffers.” Cal. Civ. Code § 1709 (West). Thus, the party making
                                               2
                                                   the misrepresentation will be liable for damages to the party to whom the
                                               3
                                                   misrepresentation as made in the amount of damages sustained as a result of reliance
                                               4
                                                   on that misrepresentation.
                                               5
                                                         HovSat’s misrepresentations and breach of contract substantially damaged
                                               6
                                                   Omniverse in the amount of a $50,000,000 judgment entered against Omniverse for
                                               7
                                                   copyright infringement in the above-captioned action. It was HovSat’s fraudulent
                                               8
                                                   and negligent misrepresentations, claiming that it had obtained valid and lawful
                                               9
                                                   copyright licenses from DirecTV, that caused the $50,000,000 in damages to be
                                              10
                                                   awarded against Omniverse. (See supra at Section 2.B.c-d.) Had HovSat not made
                                              11
                                                   the misrepresentations regarding acquiring the distribution licenses for the
                                              12
                                                   copyrighted content, and thus not breached their contract with Omniverse, Omniverse
TROJAN LA W OFFI CES




                                              13
                                                   would have never been subject to the above-caption lawsuit raised by Plaintiffs. It
                       B EV ERLY H I LLS




                                              14
                                                   logically follows that HovSat’s misrepresentations thus proximately and directly
                                              15
                                                   caused the $50,000,000 in damages suffered by Omniverse.
                                              16
                                                         Furthermore, the expectation damages for HovSat’s breach of contract would
                                              17
                                                   be the $50,000,000 in damages injured against Omniverse. This is the amount that
                                              18
                                                   would put Omniverse in the same position it would have been had HovSat not
                                              19
                                                   breached the contract, and is thus the proper measure of expectation damages. See
                                              20
                                                   Speirs at 989.
                                              21
                                                         A Plaintiff is entitled to a single recovery for each distinct item of compensable
                                              22
                                                   damage supported by the evidence, regardless of the nature or number of legal
                                              23
                                                   theories advanced. See Tavaglione v. Billings, 4 Cal. 4th 1150, 1158 (1993), as
                                              24
                                                   modified (Apr. 28, 1993); see also Slater v. Blackwood, 15 Cal. 3d 791, 795 (1975)
                                              25
                                                   (“Even where there are multiple legal theories upon which recovery might be
                                              26
                                                   predicated, one injury gives rise to only one claim for relief.”) While each Count
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                             -16-
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 22 of 25 Page ID #:618



                                               1
                                                   individually supports the injury to Omniverse of $50,000,000, Omniverse recognizes
                                               2
                                                   the $50,000,000 injury is a single injury resulting from each individual Count. Thus,
                                               3
                                                   Omniverse only seeks damages in the amount of $50,000,000.
                                               4
                                                         Therefore, the only way to make Omniverse whole again in light of HovSat’s
                                               5
                                                   misrepresentations and breach of contract is to award Omniverse $50,000,000 for the
                                               6
                                                   damages incurred as a result of Plaintiffs’ lawsuit against Omniverse.
                                               7
                                                   IV.   CONCLUSION
                                               8
                                                         Based on the foregoing, Third-Party Plaintiff respectfully requests that this
                                               9
                                                   Court enter a default judgment in the amount of $50,000,000 against HovSat as the
                                              10
                                                   amount of the damages incurred as a result of judgment granted in favor of Plaintiffs
                                              11
                                                   in the above captioned action. (See Dkt. #63.)
                                              12
TROJAN LA W OFFI CES




                                              13                                                   Respectfully Submitted,
                       B EV ERLY H I LLS




                                              14                                                   TROJAN LAW OFFICES
                                              15                                                   by
                                              16   January 30, 2020                                /s/R. Joseph Trojan
                                              17                                                   R. Joseph Trojan
                                                                                                   Attorneys for Defendants and Third-
                                              18                                                   Party Plaintiff,
                                              19                                                   Omniverse One World Television, Inc.
                                                                                                   and Jason M. DeMeo
                                              20
                                              21                                                   BYRD CAMPBELL, P.A.
                                              22                                                   by
                                              23                                                   /s/Stephen D. Milbrath
                                                                                                   Stephen D. Milbrath
                                              24                                                   Attorneys for Defendants and Third-
                                              25                                                   Party Plaintiff,
                                                                                                   Omniverse One World Television, Inc.
                                              26                                                   and Jason M. DeMeo
                                              27
                                              28     MOTION FOR DEFAULT JUDGMENT

                                                                                            -17-
Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 23 of 25 Page ID #:619
Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 24 of 25 Page ID #:620
                                           Case 2:19-cv-01156-MWF-AS Document 72-2 Filed 01/30/20 Page 25 of 25 Page ID #:621



                                               1
                                                                                       CERTIFICATE OF SERVICE
                                               2
                                                          I hereby certify that on the 30th day of January 2020, I caused to have electronically filed
                                               3
                                                   the foregoing with the Clerk of the Court using the CM/ECF system which will send notification
                                               4
                                                   of such filing to the following:
                                               5

                                               6          Rose Leda Ehler      dkt-filings@mto.com, cynthia.soden@mto.com, rose.ehler@mto.com
                                               7
                                                          Melinda E LeMoine           loren.rives@mto.com, melinda.lemoine@mto.com
                                               8
                                                          Usha Chilukuri Vance         aileen.beltran@mto.com, raphael.sepulveda@mto.com,
                                               9
                                                          usha.vance@mto.com
                                              10
                                                          Anne K Conley       carol.jette@mto.com, anne.conley@mto.com
                                              11
                                              12          Glenn D Pomerantz       cherryl.tillotson@mto.com, glenn.pomerantz@mto.com
TROJAN LA W OFFI CES




                                              13
                                                          Mark R Yohalem        mark.yohalem@mto.com
                       B EV ERLY H I LLS




                                              14
                                              15
                                                                                                  TROJAN LAW OFFICES
                                              16
                                                                                                  by
                                              17
                                                                                                  /s/ R. Joseph Trojan
                                              18                                                  R. Joseph Trojan
                                                                                                  9250 Wilshire Blvd.
                                              19
                                                                                                  Beverly Hills, CA
                                              20                                                  Attorney for Defendants and
                                                                                                   Third-Party Plaintiff,
                                              21                                                  OMNIVERSE ONE WORLD
                                                                                                  TELEVISION, INC., and
                                              22                                                  JASON M. DEMEO
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                                       -
